UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4473


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALMA MORALES-VEGA,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cr-00051-AW-4)


Submitted:   May 27, 2010                 Decided:   August 20, 2010


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nardine M. Guirguis, GUIRGUIS LAW, PA, Raleigh, North Carolina,
for Appellant.     Rod J. Rosenstein, United States Attorney,
Deborah   A.   Johnston,   Assistant United   States  Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alma Morales-Vega appeals her jury conviction and 210-

month sentence for conspiracy to distribute and possess with

intent to distribute cocaine, in violation of 21 U.S.C. § 846

(2006).       Morales-Vega     asserts       that:      (i)   the    evidence       was

insufficient to convict her of the charged conspiracy;                      (ii) the

district     court     erred    when        it     admitted      transcripts         of

conversations between her alleged co-conspirators; and (iii) the

district court erred when it failed to grant her a mistrial or

order a new trial.      Finding no reversible error, we affirm.

            To   convict     Morales-Vega          of   being    involved      in    a

conspiracy to distribute cocaine, the Government was required to

establish that: (i) an agreement to distribute cocaine existed

between    two   or   more   persons;       (ii)   Morales-Vega      knew    of     the

conspiracy; and (iii) she knowingly and voluntarily became a

part of the conspiracy.        See United States v. Yearwood, 518 F.3d

220, 225-26 (4th Cir. 2008).           It is “elementary that one may be

a member of a conspiracy without knowing its full scope, or all

its members, and without taking part in the full range of its

activities or over the whole period of its existence.”                        United

States v. Banks, 10 F.3d 1044, 1054 (4th Cir. 1993).                        We have

reviewed the record and Morales-Vega’s assertions and find that

the   Government’s      evidence       is     sufficient        to   support        her

conviction.

                                        2
               We reject Morales-Vega’s assertion that the district

court     erred     when    it     admitted           into    evidence      transcripts       of

recorded       conversations        between           her    co-conspirators.           For    a

statement to be admissible under Fed. R. Evid. 801(d)(2)(E),

there “must be evidence that there was a conspiracy involving

the declarant and the nonoffering party, and that the statement

was     made    during      the        course         and     in    furtherance        of     the

conspiracy.”         Bourjaily         v.    United         States,   483    U.S.     171,    175

(1987)     (internal        quotation             marks       and     citation      omitted).

Accordingly, when the government shows by a preponderance of the

evidence that (i) a conspiracy existed of which the defendant

was a member, and (ii) the co-conspirators’ statements were made

in furtherance of the conspiracy, the statements are admissible.

United States v. Neal, 78 F.3d 901, 905 (4th Cir. 1996); United

States v. Blevins, 960 F.2d 1252, 1255 (4th Cir. 1992).

               We    find       that        the       Government’s          evidence        amply

demonstrated        that    a    conspiracy           to    distribute      cocaine    existed

between Fall 2007 and Winter 2008 and that Morales-Vega was a

member of that conspiracy.                  Moreover, we find that the admitted

statements were made in furtherance of the conspiracy; all of

the statements that were admitted by the district court and that

are   challenged       by       Morales-Vega           on    appeal    pertained       to    the

declarants’ desire and efforts to obtain or ability to supply

cocaine     for     distribution.             Accordingly,            we    find    that     the

                                                  3
district court did not err when it allowed the Government to

introduce       into    evidence       transcripts              of    recorded     conversations

between the conspiracy’s participants.

                Last,    Morales-Vega        asserts            that      the   district     court

erred when it did not: (i) declare a mistrial after receiving a

letter     purporting          to      be   from          one        of   Morales-Vega’s        co-

conspirators,           and      which      alleged             that       Morales-Vega         only

reluctantly participated in the conspiracy for which she was

ultimately convicted; or (ii) order a new trial under Fed. R.

Crim.     P.    33(a).        We    find    that          the   district        court    correctly

observed that the letter — which was received by the district

court while the jury was deliberating — was undated and appeared

to   be    written       by      one    individual,              but      signed   by     another.

Moreover,       the     letter      does    not       necessarily          exculpate      Morales-

Vega.      To the contrary, the letter actually confirms that she

was involved in the drug trade with the co-conspirator, although

it asserts that she participated with reservation.                                 Accordingly,

we find that the district court did not abuse its discretion by

failing        to   grant     Morales-Vega            a    mistrial        based    on    the    co-

conspirator’s letter.               United States v. Wallace, 515 F.3d 327,

330 (4th Cir. 2008) (reviewing district court’s order denying a

motion for mistrial for an abuse of discretion).

                To warrant a new trial under Rule 33 based on newly

discovered evidence, Morales-Vega was required to show that: (i)

                                                  4
the     letter     and   information        contained       therein       was   newly

discovered; (ii) she used due diligence to secure the evidence

previously;      (iii)   the   evidence      is    not     merely   cumulative     or

impeaching; (iv) the evidence is material; and (v) the evidence

would probably result in an acquittal at a new trial.                           United

States v. Lofton, 233 F.3d 313, 318 (4th Cir. 2000).                      Unless the

defendant    can    satisfy    all   five    of    these    factors,      the   motion

should be denied.         United States v. Chavis, 880 F.2d 788, 793

(4th Cir. 1989).         Because Morales-Vega did not establish due

diligence in trying to secure the information contained in the

letter and, in any event, the letter would not likely result in

an acquittal if a new trial were held, Morales-Vega was not

entitled to a new trial.

            Based on the foregoing, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions     are   adequately         presented    in   the    materials

before    the    court   and   argument     would     not     aid   the   decisional

process.

                                                                            AFFIRMED




                                        5